-19-cr- 7-PX D nt 117 “Fret (po—RecENTERED
Case 8 19 cr-0007 ocume wlicG th EDL RECEIVED
OCT 02 2020

IN THE UNITED STATES DISTRICT COURT oye
FOR THE DISTRICT OF MANERA NERS au -

- 190 ul

UNITED STATES OF AMERICA
vs, ‘Case No. PX-19-007

OW ‘SNOW LIYE
$d0 SI¥d-SHSA
G3AIS93Y

h db

Yousef Bishara
*

re

We Me took
ORDER OF DETENTION BY AGREEMENT

A hearing, having been held on this date, at which the defendant was represented by

Charles Curlett, Jr. , and the Government was represented by

Assistant United States Attorney Jessee Alexander-Hoeppner , itis

ORDERED, this__9th__ day of October, = __ 2020 —_, that the

 

above-named defendant be, and the same hereby is, DETAINED by agreement of the parties
without prejudice to either side requesting a prompt hearing to set appropriate conditions of

release or otherwise address the detention of the defendant.

 
  

 

J. Mark Coulgon\__-
United States Magistrate Judge

US. District Court (4/2000) Criminal Magistrate Forms: Detention by Agreement

 

 
